2010/0156176DETAILED ACTION
The office action is in response to original application filed on 12-17-21. Claims 1-3 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2012/0267953 to Doyle (“Doyle”) in view of US 2010/0280676 to PABON et al. (“PABON”).
Regarding claim 1, Doyle discloses a system for controlling and distributing DC power (fig. 1, 100) comprising: a power hub comprising: a hub controller (controller 114); a power converter (fig. 1, 109-112) adapted to convert AC power to DC power; and controlled by the hub controller, one or more primary loads (electrical devices 103-106) and to receive and transmit data and control signals from and to the one or more primary loads; one or more communication interfaces (125127, 134) operatively connected to the hub controller to transmit and receive data and control signals over a network (123); and a load control module (136) comprising an input port for receiving DC power (130-132) and control signals through the input port and send information monitoring signals (fig. 3, 305, 307, 309,311), sensor data (124) and processed sensor data out from the input port wherein the load control module is operable to use all or a subset of output ports to apply DC power to a secondary load (134, 138) hat is operable connected to the load control module.
But, Doyle does not disclose one or more variable voltage regulators operatively connected to the power converter; the one or more variable voltage regulators are operable to provide regulated DC power
However, Pabon discloses one or more variable voltage regulators (e.g., 308A-C, Fig. 3) operatively connected to the power converter; the one or more variable voltage regulators are operable to provide regulated DC power (para; 0044).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Doyle by adding voltage regulator as part of its configuration as taught by PABON, in order to supply a predefined voltage to devices.
Regarding claim 2, Doyle discloses a load driver (119-122) adapted to distribute DC power to the secondary load, the load driver operatively connected to and under control of the load control module (fig. 1).
Regarding claim 3, Doyle discloses a plurality of hubs (130-132) and load controllers connected to each other via a network (123).

Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al.US 2010/0156176 Al - Provided are a DC power supply device and a DC power supply system for supplying multiple DC powers having variable voltages using a power line communication (PLC). The DC power supply device includes an AC/DC converter, a DC/DC distributor, a plurality of output voltage regulators, a voltage control module, and a PLC modem. The AC/DC converter converts an inputted AC voltage into DC voltage, and the DC/DC distributor distributes the DC voltage according to number of external devices. The output voltage regulators output the distributed DC voltage to the external devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        

/ADI AMRANY/Primary Examiner, Art Unit 2836